[1] This is an action to establish and enforce a trust in a renewal lease of a hotel in favor of a partnership existing between the plaintiff Minnie Mabelle Wing and the defendant. The partnership was formed on May 25, 1921, solely for the purpose of conducting the hotel under said lease. The lease, by its terms, would expire on May 31, 1925. On March 1, 1925, the defendant procured in her own name a renewal of said lease for a term of six years, commencing June 1, 1925. This action was instituted on April 8, 1925. Judgment went for the defendant and this appeal is taken therefrom. The principal contention on the appeal is that the evidence was insufficient to support the finding that the renewal of the lease taken in the name of the defendant and for her sole use was so taken with the consent, express or implied, *Page 424 
of the plaintiff Minnie Mabelle Wing. The record has been examined. We are of the opinion that the evidence is sufficient to support said finding. No other points require comment.
The judgment is affirmed.
Richards, J., and Tyler, J., pro tem., concurred.